The above causes come into this court on error from the municipal court of the city of Cleveland, wherein judgments were rendered for defendants in error against N. Saba, administrator, and the vital question is whether certain moneys deposited by the decedent in the banks of defendants in error, by reason of the record in the case, is the property of the estate or the property of Susan Stephan, a sister of the decedent, Fareeda Saba.
It appears from the record that there was a deep affection between these two sisters, and that, apprehending death, the decedent delivered her bank books to her sister Susan Stephan, together with certain papers known as bank slips, or receipts for withdrawals of deposits, and, at the same time, and in the presence of Susan Stephan and another sister, accompanied the act with a statement that, expecting death to end her illness, the money in the banks represented by said bank books was Susan's property; this statement being unaccompanied by any condition or contingency, such as death or any other circumstance, until, as seems apparent from the record, the interpreter, during the trial of the case, unwittingly or otherwise, connected her statement with the contingency of death immediately following her illness. This apparent discrepancy does not in any manner destroy the *Page 165 
legal effect of the gift, but only ascribes to the transaction an element belonging to gifts causa mortis or gifts inter vivos. The evidence of the deep affection between the two sisters was sufficient to impress the transaction as a gift independent of the attributes of gifts causa mortis or gifts inter vivos.
A gift is a voluntary transfer of property from one to another without any consideration or compensation therefor. A gift causamortis is a gift of personalty, made by a party in contemplation of the approach of death, but there is a defeasance of the gift if the danger of death passes without the donor dying, or if, before death, the donor revokes the gift, or the donee dies before the donor. A gift inter vivos is a donation between living persons, and it is an act such that the donor divests himself at present, and irrevocably, in favor of the donee, who accepts it.
Under the record, the act of decedent partook in greater or less degree of these three characteristics of gifts, but in no sense can there be any doubt from the record that all the legal elements of transfer of personal property by delivery and acceptance exist. The language used in the transfer of the title and ownership in the money is unequivocal. The symbolic delivery of the money is the bank book in each case, and the acceptance by the donee is beyond doubt. When the decedent signed her name to the order slip, the transaction was complete and equivalent to an unqualified surrender of dominion and control.
The reasoning of the court in the case of Cleveland Trust Co.
v. Scobie, Adm'r., 114 Ohio St. 241, *Page 166 151 N.E. 373, is strongly applicable to the facts in the instant case, and in our judgment the law as therein laid down applies to the records in the cases at bar. In the Scobie case, supra, the record clearly showed, by the correspondence between the donor and the donee, that the transaction in question was consummated so that the donee might draw the money at the bank at decedent's death.
We think the case of Polley  Hicks, Adm'rs., v. Hicks, 58 Ohio St. 218,  50 N.E. 809, 41 L.R.A., 858, is applicable to the facts in the present record. We quote the following syllabus therefrom:
"A delivery to a donee, of a deposit book issued by a savings bank containing entries of deposits to the credit of the donor, with the intention to give the donee the deposits represented by the book, and accompanied with appropriate words of gift, is a sufficient delivery to constitute a valid gift of such deposits, without assignment or transfer in writing."
Holding these views, the judgment of the lower court in each of the cases here under consideration is hereby affirmed.
Judgments affirmed.
LEVINE, P.J., and VICKERY, J., concur. *Page 167